COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                  NO. 2-10-038-CV

IN RE WEATHERFORD INTERNATIONAL, INC.                                  RELATOR
A/K/A WEATHERFORD INTERNATIONAL, LTD.
                           ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that the petition should be dismissed as moot based on the

Memorandum Opinion issued by the Fourteenth Court of Appeals on February

11, 2010, in cause number 14-09-00896-CV, styled In re John D. Hanby,

conditionally granting the petition for writ of mandamus.

        Accordingly, relator’s petition for writ of mandamus is ordered dismissed

as moot.

                                                    PER CURIAM


PANEL: WALKER, LIVINGSTON, and GARDNER, JJ.

DELIVERED: February 16, 2010



  1
      See Tex. R. App. P. 47.4.